UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6991


BRYAN MAXWELL,

                 Petitioner - Appellant,

          v.

JAMES N. CROSS, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cv-00098-IMK-JES)


Submitted:   December 12, 2011             Decided:   December 15, 2011


Before SHEDD, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Maxwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bryan   Maxwell,    a    federal     prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              Maxwell v. Cross, No.

1:10-cv-00098-IMK-JES (N.D.W. Va. July 22, 2011).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before     the    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2